DETAILED ACTION
	This is the initial Office action for non-provisional application 16/265,874 filed February 1, 2019, which claims priority from provisional applications 62/696,251 filed July 10, 2018 and 62/625,893 filed February 2, 2018, and is a continuation-in-part of non-provisional application 15/977,880 filed May 11, 2018 (now US Patent 11/484,426), which claims priority from provisional application 62/505,740 filed May 12, 2017.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies i, and Subspecies iv in the reply filed on September 28, 2022 is acknowledged.
Claims 13-20 are withdrawn further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, Species C, Subspecies ii, Subspecies iii, and/or Subspecies v, there being no allowable generic or linking claim.
Claim 9 is withdrawn from further consideration since the recited “third dynamic force strap” is not included in the elected Species A and Subspecies i and iv.  As noted below with respect to the objection to the drawings, a third dynamic force strap is not shown in the drawings and therefore is not included in the election of Species A and Subspecies i and iv corresponding to Figures 1A-1C, 1G, and 1H.
Claims 10-12 are also withdrawn from further consideration since the recited “separation feature”, “first strap seam”, and “second strap seam” are only included in nonelected Species B.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third dynamic force strap” as recited in claim 9 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the first dynamic force strap”; however, there is insufficient antecedent basis for this limitation in the claims.  Although claim 2 recites introduces “a dynamic force strap”, claim 5 only depends from claim 1 and the limitation “a dynamic force strap” is not identified as “a first dynamic force strap”.  For examination purposes, the limitation “the first dynamic force strap” will be interpreted as “a first dynamic force strap”.
Claim 8 recites the limitation “ventilated shells for breathability” in line 3; however, since claim 6 previously introduces “a thigh shell” and “a calf shell”, it is unclear the above limitation of claim 8 is intended to refer to the same previously recited thigh shell and calf shell or introduce ventilated shells in addition to the thigh shell and calf shell.  For examination purposes, the above limitation of claim 8 will be interpreted as “wherein the thigh shell and the calf shell are ventilated for breathability”.
Claim 8 recites the limitations “soft good attached to the thigh shell consists of a first panel defining opposed first and second sides” in lines 3-4 and “soft good attached to the calf shell consists of a first panel defining opposed first and second sides” in lines 12-13; however, it is unclear whether or not both of the above limitations are referring to the same “soft good” consisting of the same “first panel”.  For examination purposes, both of the above limitations of claim 8 will be interpreted as the following single limitation “a soft good attached to the thigh shell and the calf shell consisting of a first panel defining opposed first and second sides”.
Claim 8 recites the limitation “a second panel … at the location site” in lines 5-11 and again in lines 14-20 such that is unclear if the duplicate recitation of this limitation is a typographical error or if Applicant intended to recite another second panel and first strap structures identical to the previously recited second panel and first strap.  For examination purposes, the duplicate limitation recited in lines 14-20 will be interpreted as a typographical error and not be given additional consideration beyond the consideration the same limitations recited in line 5-11 will be given.
Claim 8 recites the limitation “a hinge assembly” in line 23; however, since claim 6 also previously recites the limitation “a hinge assembly”, it is unclear if claim 8 is intended to refer to the same previously recited hinge assembly or introduce another hinge assembly.  For examination purposes, the limitation “a hinge assembly” as recited in claim 8 will be interpreted as “the hinge assembly” in order to clearly refer to the same hinge assembly previously recited in claim 6.
Claim 8 recites the limitation “first and second frames” in line 25; however, based on the specification, the shells and frames are referring to the same structures (162, 164) (see [0066]-[0067]).  For examination purposes, the limitation “first and second frames” as recited in line 25 of claim 8 will be interpreted as “the thigh shell and the calf shell”.
Claim 8 recites the limitation “the first dynamic force strap” in lines 27-28; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “a dynamic force strap” previously recited in line 21 will be interpreted as “a first dynamic force strap” in order to provide antecedent basis for the above limitation recited in lines 27-28.  Further, the limitation “the dynamic force strap” recited in line 24 will also be interpreted as “the first dynamic force strap” to be consistent throughout the claims.
Claim 9 is included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albertsson et al. (US 2016/0193066).
Regarding claim 1, Albertsson discloses an orthopedic device (orthopedic device 10) comprising a first panel (first panel 12) defining opposed first and second sides (first side 13, second side 39), a second panel (first strap 20 + second strap 22) having a first end (first ends 21, 23) secured to the first side (13) of the first panel (12) along a seam (seam 48) and a second end (second ends 31, 33) securable to the second side (39) of the first panel (12) at a location site (location site 56, 58), and a first strap (second panel 14) having a first end (first end 15) secured to the first side (13) of the first panel (12) along the seam (48) and laying under the second panel (20+22) and a second end (second end 27) securable to the second side (39) of the first panel (12) at the location site (56, 58) (Figs. 3-4; ¶ 0041).
Regarding claim 2, Albertsson discloses a dynamic force strap (dynamic force strap 24) helically extending between upper and lower portions of the orthopedic device (10) and connecting the first panel (12) (Fig. 3; ¶ 0048).
Regarding claim 3, Albertsson discloses a hinge assembly (hinge assembly 34) secured to the first panel (12) and extending between upper and lower portions of the orthopedic device (10) (Fig. 3; ¶ 0048).

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enzerink et al. (US 6,383,156).
Regarding claim 6, Enzerink discloses an orthopedic device (orthopedic brace 10) comprising a hinge assembly (hinge assembly 16 + struts 12, 14) secured and slidable in relation to a thigh shell (upper wing assembly 18) and a calf shell (lower wing assembly 18) (Figs. 1-3; column 3, lines 17-21 & 26-32).
Regarding claim 7, Enzerink discloses that the slidable relation works in conjunction with a push button (button assembly 30) (Figs. 2A-4B; column 4, lines 32-67; column 5, lines 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Albertsson et al. (US 2016/0193066) in view of Goseki (US 5,513,658).
Regarding claims 1 and 4, Albertsson discloses an orthopedic device (orthopedic device 10) comprising a first panel (first panel 12) defining opposed first and second sides (first side 13, second side 39), a second panel (second panel 14) having a first end (first end 15) secured to the first side (13) of the first panel (12) along a seam (seam 48) and a second end (second end 27) securable to the second side (39) of the first panel (12) at a location site (location site 56, 58), a first strap (first strap 20) having a first end (first end 21) secured to the first side (13) of the first panel (12) along the seam (48) and a second end (second end 31) securable to the second side (39) of the first panel (12) at the location site (56, 58), and a second strap (second strap 22) having a first end (first end 23) secured to the first side (13) of the first panel (12) along the seam (48) and a second end (second end 33) securable to the second side (39) of the first panel (12) at the location site (56, 58) (Figs. 3-4; ¶ 0041).
However, Albertsson discloses that the second panel lays under the first and second straps rather than the first and second strap laying under the second panel as claimed.
Goseki discloses an orthopedic device comprising a first panel (see annotated Fig. 2 of Goseki below), a second panel (band 6), a first strap (fastening band 7), and a second strap (8), wherein the first and second strap (7, 8) are laying under the second panel when the orthopedic device is secured around a user’s knee (Figs. 2-4; column 4, lines 1-17).

    PNG
    media_image1.png
    338
    508
    media_image1.png
    Greyscale

Goseki: annotated Fig. 2
	Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthopedic device taught by Albertsson such that the first strap and the second strap are laying under the second panel as taught by Goseki since it has been held that rearranging parts of an invention that would not have modified the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It is noted that Applicant has not provided any criticality for the positioning of the first and second straps under the second panel rather than over the first panel as taught by Albertsson, nor has Albertsson expressly taught away from such a rearrangement.
Regarding claim 2, the combination of Albertsson and Goseki discloses the invention substantially as claimed, as described above, and Albertsson further discloses a dynamic force strap (dynamic force strap 24) helically extending between upper and lower portions of the orthopedic device (10) and connecting the first panel (12) (Fig. 3; ¶ 0048).
Regarding claim 3, the combination of Albertsson and Goseki discloses the invention substantially as claimed, as described above, and Albertsson further discloses a hinge assembly (hinge assembly 34) secured to the first panel (12) and extending between upper and lower portions of the orthopedic device (10) (Fig. 3; ¶ 0048).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Albertsson as applied to claim 1 above, in view of McDavid, III (US 4,805,606).
Albertsson discloses the invention substantially as claimed, as described above, and further discloses a first dynamic force strap (dynamic force strap 24) connected to the first panel (12) (Fig. 3; ¶ 0048).
However, Albertsson fails to teach a second dynamic force strap helically extending from around a center of the first dynamic force strap and connecting to the first panel opposite to where the first dynamic force strap connects to the first panel.
McDavid discloses an orthopedic device (knee brace 10) comprising panels (cuff members 18, 20), a first dynamic force strap (one of the medial straps 14) connected to portion of the panels (18, 20), and a second dynamic force strap (the other of the medial straps 14) helically extending from around a middle of the first dynamic force strap (14) (straps 14 may be sewn together at the center or the “X”) and connecting to the panels (18, 20) opposite to where the first dynamic force strap (14) connects to the panels (18, 20) (Figs. 1 & 5; column 3, lines 64-68; column 5, lines 5-9; column 7, lines 7-14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthopedic device taught by Albertsson to include a second dynamic force strap helically extending from around a center of the first dynamic force strap as taught by McDavid for the purpose of providing rotational control for certain ligaments by tensioning the first and second dynamic force straps differently.
Although McDavid fails to expressly teach that the first and second dynamic force straps (14) are connected to a first panel, the first and second dynamic force straps (14) are connected to cuff members (18, 20) in vertical alignment with one another (Fig. 3).  Since the first panel (12) of the orthopedic device (10) taught by Albertsson is vertically aligned (Fig. 3), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the orthopedic device taught by the combination of Albertsson and McDavid such that the second dynamic force strap connects to the first panel opposite to where the first dynamic force strap connects to the first panel in order to maintain the vertical alignment of the straps taught by McDavid (see annotated Fig. 3 of McDavid and Fig. 3 of Albertsson below).

    PNG
    media_image2.png
    408
    536
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    507
    676
    media_image3.png
    Greyscale

McDavid: annotated Fig. 3				Albertsson: annotated Fig. 3

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albertsson et al. (US 2016/0193066), in view of Enzerink et al. (US 6,383,156), in further view of Ingimundarson et al. (US 8,864,692), and in even further view of McDavid, III (US 4,805,606).
Regarding claims 6-8, Albertsson discloses an orthopedic device (orthopedic device 10) comprising a hinge assembly (hinge assembly 34) secured to a thigh shell (first frame 112) and a calf shell (second frame 114), an attachment of a D ring (bracket 68) and a strap (dynamic force strap 24), wherein the thigh shell (112) and the calf shell (114) are ventilated for breathability, a soft good (first panel 12 + second panel 14 + straps 20, 22) attached the thigh shell (112) and the calf shell (114) consisting of a first panel (first panel 12) defining opposed first and second sides (first side 13, second side 39), a second panel (second panel 14) having a first end (first end 15) secured to the first side (13) of the first panel (12) along a seam (seam 48) between upper and lower corners of the seam (48) and a second end (second end 27) defining at least one flap (first and second flaps 26, 28) securable to the second side (39) of the first panel (12) at a location site (location site 56, 58), a first strap (first strap 20) having a first end (first end 21) secured to the first side (13) of the first panel (12) and extending from an upper portion of the seam (48) including the upper corner of the seam (48) and overlying at least a portion of the second panel (14) and a second end (second end 31) securable to the second side (39) of the first panel (12) at the location site (56, 58), and a second strap (second strap 22) having a first end (first end 23) secured to the first side (13) of the first panel (12) along the seam (48) and a second end (second end 33) securable to the second side (39) of the first panel (12) at the location site (56, 58), a dynamic force strap (dynamic force strap 24) helically extending between upper and lower portions of the orthopedic device (10) and connecting the first panel (12), the hinge assembly (34) secured to the first panel (12) and extending between the upper and lower portions of the orthopedic device (10), the first dynamic force strap (24) has first and second ends securing to the thigh shell (112) and the calf shell (114) of the hinge assembly (34) spaced apart by first and second struts (first and second struts 108, 110) connected to one another by a hinge (hinge 106) (Figs. 3-5; ¶ 0041-0042, 0045, 0048, & 0052).
However, Albertsson fails to teach that the hinge assembly is slidable in relation to the thigh shell and the calf shell in conjunction with a push button.
Enzerink discloses an orthopedic device (orthopedic brace 10) comprising a hinge assembly (hinge assembly 16 + struts 12, 14) secured and slidable in relation to a thigh shell (upper wing assembly 18) and a calf shell (lower wing assembly 18), wherein the slidable relation works in conjunction with a push button (button assembly 30) (Figs. 1-4B; column 3, lines 17-21 & 26-32; column 4, lines 32-67; column 5, lines 1-8).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the hinge assembly of the orthopedic device taught by Albertsson to be slidable in relation to the thigh shell and the calf shell in conjunction with a push button as taught by Enzerink for the purpose of adjusting the length of the hinge assembly to best accommodate a user.
However, the combination of Albertsson and Enzerink fails to teach keyholes for attachment of D-rings and straps.
Ingimundarson discloses an orthopedic device (knee brace 10) comprising a thigh shell (shell 40), a calf shell (shell 42), and keyholes (eyelets 62, 63) for attachment of D rings (bracket assemblies 26, 27, buckle assemblies 32, 33) and straps (18, 20, 28, 30) (Figs. 11 & 18-21; column 11, lines 20-42).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthopedic device taught by the combination of Albertsson and Enzerink to include keyholes for attachment of D-rings and straps as taught by Ingimundarson for the purpose of facilitating detachment of straps from the thigh shell and the calf shell when the orthopedic device is not being worn and securing locking the straps in place when they are tension during use.
However, the combination of Albertsson / Enzerink / Ingimundarson fails to teach a second dynamic force strap helically extending from around a center of the first dynamic force strap and connecting to the first panel opposite to where the first dynamic force strap connects to the first panel.
McDavid discloses an orthopedic device (knee brace 10) comprising panels (cuff members 18, 20), a first dynamic force strap (one of the medial straps 14) connected to portion of the panels (18, 20), and a second dynamic force strap (the other of the medial straps 14) helically extending from around a middle of the first dynamic force strap (14) (straps 14 may be sewn together at the center or the “X”) and connecting to the panels (18, 20) opposite to where the first dynamic force strap (14) connects to the panels (18, 20) (Figs. 1 & 5; column 3, lines 64-68; column 5, lines 5-9; column 7, lines 7-14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the orthopedic device taught by the combination of Albertsson / Enzerink / Ingimundarson to include a second dynamic force strap helically extending from around a center of the first dynamic force strap as taught by McDavid for the purpose of providing rotational control for certain ligaments by tensioning the first and second dynamic force straps differently.
Although McDavid fails to expressly teach that the first and second dynamic force straps (14) are connected to a first panel, the first and second dynamic force straps (14) are connected to cuff members (18, 20) in vertical alignment with one another (Fig. 3).  Since the first panel (12) of the orthopedic device (10) taught by Albertsson is vertically aligned (Fig. 3), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the orthopedic device taught by the combination of Albertsson / Enzerink / Ingimundarson / McDavid such that the second dynamic force strap connects to the first panel opposite to where the first dynamic force strap connects to the first panel in order to maintain the vertical alignment of the straps taught by McDavid (see annotated Fig. 3 of McDavid and Fig. 3 of Albertsson above with respect to the rejection of claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/21/2022